      Case 2:18-cv-01951-BNW Document 27
                                      26 Filed 06/10/20
                                               06/09/20 Page 1 of 5



 1   Cyrus Safa
     Nevada Bar No: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail rohlfing.office@rohlfinglaw.com
 5
     Gerald M. Welt
 6   Attorney at Law: 1575
     732 S. Sixth Street, Suite 200-D
 7   Las Vegas, NV 89101
     Tel.: (702) 382-2030
 8   Fax: (702) 684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9
     Attorneys for Plaintiff
10   Linda Patterson
11                        UNITED STATES DISTRICT COURT
12                               DISTRICT OF NEVADA
13
14   LINDA PATTERSON,                        )   Case No.: 2:18-cv-01951-BNW
                                             )
15                Plaintiff,                 )   STIPULATION AND {PROPOSED}
                                             )   ORDER FOR THE AWARD AND
16         vs.                               )   PAYMENT OF ATTORNEY FEES
                                             )   AND EXPENSES PURSUANT TO
17   ANDREW SAUL,                            )   THE EQUAL ACCESS TO JUSTICE
     Commissioner of Social Security,        )   ACT, 28 U.S.C. § 2412(d) AND
18                                           )   COSTS PURSUANT TO 28 U.S.C. §
                  Defendant.                 )   1920
19                                           )
                                             )
20
21         TO THE HONORABLE BRENDA WEKSLER, MAGISTRATE JUDGE
22   OF THE DISTRICT COURT:
23         IT IS HEREBY STIPULATED by and between the parties through their
24   undersigned counsel, subject to the approval of the Court, that Linda Patterson be
25   awarded attorney fees and expenses in the amount of two thousand four hundred
26   dollars ($2,400.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
27
                                             -1-
28
         Case 2:18-cv-01951-BNW Document 27
                                         26 Filed 06/10/20
                                                  06/09/20 Page 2 of 5



 1   2412(d), and no costs under 28 U.S.C. § 1920. This amount represents
 2   compensation for all legal services rendered on behalf of Plaintiff by counsel in
 3   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
 4           After the Court issues an order for EAJA fees to Linda Patterson, the
 5   government will consider the matter of Linda Patterson's assignment of EAJA fees
 6   to Cyrus Safa. The retainer agreement containing the assignment is attached as
 7   exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to
 8   honor the assignment will depend on whether the fees are subject to any offset
 9   allowed under the United States Department of the Treasury's Offset Program.
10   After the order for EAJA fees is entered, the government will determine whether
11   they are subject to any offset.
12           Fees shall be made payable to Linda Patterson, but if the Department of the
13   Treasury determines that Linda Patterson does not owe a federal debt, then the
14   government shall cause the payment of fees, expenses and costs to be made
15   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
16   executed by Linda Patterson.1 Any payments made shall be delivered to Cyrus
17   Safa.
18           This stipulation constitutes a compromise settlement of Linda Patterson's
19   request for EAJA attorney fees, and does not constitute an admission of liability on
20   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
21   shall constitute a complete release from, and bar to, any and all claims that Linda
22   Patterson and/or Cyrus Safa including Law Offices of Lawrence D. Rohlfing may
23   have relating to EAJA attorney fees in connection with this action.
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                              -2-
28
      Case 2:18-cv-01951-BNW Document 27
                                      26 Filed 06/10/20
                                               06/09/20 Page 3 of 5



 1         This award is without prejudice to the rights of Cyrus Safa and/or the Law
 2   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 3   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 4   DATE: June 8, 2020             Respectfully submitted,
 5                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                        /s/ Cyrus Safa
                                 BY: __________________
 7                                  Cyrus Safa
                                    Attorney for plaintiff Linda Patterson
 8
 9   DATE: June 8, 2020
                                    NICHOLAS A. TRUTANICH
10                                  United States Attorney
11
                                           /s/ Tina Naicker
12
13                                  TINA NAICKER
                                    Special Assistant United States Attorney
14                                  Attorneys for Defendant ANDREW SAUL,
                                    Commissioner of Social Security
15                                  (Per e-mail authorization)

16
           IT IS SO ORDERED:
17
18
     DATE: 6/10/2020
19
                              ___________________________________
20                            THE HONORABLE BRENDA WEKSLER
                              UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
                                             -3-
28
      Case 2:18-cv-01951-BNW Document 27
                                      26 Filed 06/10/20
                                               06/09/20 Page 4 of 5



 1                                 PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3         I am employed in the county of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the within action. My business address is 12631
 5   East Imperial Highway, Suite C-115, Santa Fe Springs, California 90670.
 6         On this day of June 9, 2020, I served the foregoing document described as
 7   STIPULATION FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
 8   AND EXPENSES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT,
 9   28 U.S.C. § 2412(d) AND COSTS PURSUANT TO 28 U.S.C. § 1920 on the
10   interested parties in this action by placing a true copy thereof enclosed in a sealed
11   envelope addressed as follows:
12   Ms. Linda Patterson
     2109 Sunrise Avenue, Apt. 4
13   Las Vegas, NV 89101
14         I caused such envelope with postage thereon fully prepaid to be placed in the
15   United States mail at Santa Fe Springs, California.
16         I declare under penalty of perjury under the laws of the State of California
17   that the above is true and correct.
18         I declare that I am employed in the office of a member of this court at whose
19   direction the service was made.
20
     Cyrus Safa ___             /s/ Cyrus Safa____________
     TYPE OR PRINT NAME
21                                                  SIGNATURE


22
23
24
25
26
27
28
      Case 2:18-cv-01951-BNW Document 27
                                      26 Filed 06/10/20
                                               06/09/20 Page 5 of 5



 1                         CERTIFICATE OF SERVICE
                      FOR CASE NUMBER 2:18-CV-01951-BNW
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on June 9, 2020.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system, except the plaintiff
 7
     served herewith by mail.
 8
 9                              /s/ Cyrus Safa
                                _______________________________
10
                                Cyrus Safa
11                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
